Title: To George Washington from Brigadier General John Stark, 28 September 1778
From: Stark, John
To: Washington, George


          
            Dear Sir
            Head Quarters Albany 28th Sept. 1778
          
          I wrote you some time since, for your Opinion, whether a post must be kept at Ft Edward, this Winter, or not, so that a Barracks may be prepared, for their Reception, but have had no answer on the Subject, would be glad you would let me know soon, as the Season is Far Advanced, and no Materials Collected for the Purpose.
          there is no pay Master, Arrived at this Plase as yet, and the Troops is Like to Mutinere, for Want of their pay.
          Colo. Butler is at Present with me, & has Undertaken to go to the Unindillo, & Destroy that Banditti of theives & Robbers, in which (I think) he will have Every Preospect of Success, if they can be Properly paid for the Destruction of the German Flats, it will Undoubtedly Settle the Campaign, in this Department.
          I am this Moment, Informed by some Spies Returned from the Unindillo, that the Oneda Indians, has sent a Scout to Harrass the Enemy, that they have Actually fell in with the Reare, of Brants Party, & that out of near Seven Hundred Head of Cattle, & Sheep, they only saved one Hundred, the Rest it is supposed, has fell into the hands of the Onidas. I am Sir your Very Humble Servant
          
            John Stark
          
        